Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 4-20 are pending.  Claims 2 and 3 have been canceled.  Applicant’s amendment and arguments filed 10/21/21 have been entered.  Note that, the Examiner has interpreted the instant claims as not encompassing alkyl polyglycoside surfactants having an average alkyl chain length of 12 (i.e., a pure C12), which is consisting with page 8, lines 10-15 of the instant specification. 
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 10/21/21 is acknowledged.
 Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 7/21/21 have been withdrawn:
	None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 4-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,264,138.
	‘138 teaches a liquid hand dishwashing composition, and a method of cleaning dishware with such detergent composition, comprising a chelant and a specific surfactant system.  See para. 1.  Suitable surfactants include nonionic surfactants which are present in amounts from 3 to 20% by weight.  Suitable nonionic surfactants include condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide; alkyl polyglycosides having an alkyl group from 10 to 18 carbon atoms and a degree of polymerization from 1.3 to 10.  See paras. 23-27.  Additionally, the compositions may contain from 0.5% to 10% by weight of the composition of amine oxides, betaines, and mixtures thereof.  See paras. 28-35.  Additionally, the composition may contain from 15% to 30% by weight of the composition of anionic surfactants such as alkyl sulphates, alkyl ethoxy sulfates, alkyl benzene sulfonates, etc.  See paras. 36-40.  
	The composition can further comprise one or more alkoxylated polyethyleneimine polymer.  The composition may comprise from 0.01% to 10% by weight of the alkoxylated polyethyleneimine.  See paras. 44 and 48.  Additionally, the composition may contain salts such as magnesium chloride, hydrotropes such as sodium xylene sulfonate, etc., in amounts from 0 to 15% by weight.  See para. 51. The pH of the 
	‘138 does not teach, with sufficient specificity, a composition containing an alkyl polyglycosides, an amphoteric surfactant, an anionic surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an alkyl polyglycosides, an amphoteric surfactant, an anionic surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘138 suggests a composition containing an alkyl polyglycosides, an amphoteric surfactant, an anionic surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,264,138 as applied to claims 1, 4-11 and 13-18 above, and further in view of WO2007/135645.

‘645 teaches a liquid detergent composition having alkoxylated polyethyleneimine polymer and alkyl or hydroxyalkyl sulphate or sulphonate surfactants to provide improved grease cleaning.  See Abstract.  Suitable alkoxylated polyethyleneimine polymers include those having alkoxy moieties of 1 to 30 alkoxy moieties, wherein the alkoxy moieties are ethoxy, propoxy, butoxy, and combinations thereof.  See page 3.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ethoxy, propoxy, butoxy groups, etc., or mixture thereof, in the alkoxylated polyethyleneimine polymer taught by ‘138, with a reasonable expectation of success, because ‘645 teaches the use of ethoxy, propoxy, butoxy, and combinations thereof which are used as alkoxy units in a similar alkoxylated polyethyleneimine compound and further, ‘138 teaches the use of alkoxylated polyethyleneimine compounds in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 4-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/716633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of 16/716633 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a mixture of alkyl polyglycosides, an amphoteric surfactant, an anionic surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-18 of 16/716633 suggest a composition containing a mixture of alkyl polyglycosides, an amphoteric surfactant, an anionic surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using EP 2,264,138, Applicant states that nothing in ‘138 teaches or suggest selecting an alkyl polyglycoside surfactant having an average alkyl carbon chain length between 10 and 12 to provide a composition with a good sudsing profile.  In response, note that, ‘138 clearly teach the use of alkyl polyglycosides having an alkyl group from 10 to 18 carbon atoms and a degree of polymerization from 1.3 to 10 (See paras. 23-27 of ‘138), which In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) 
With respect to the rejection of instant claim 12 under 35 USC 103 using EP 2,264,138, further in view of WO2007/135645, Applicant states that the teachings of ‘138 are not sufficient to suggest the claimed invention and that the teachings of ‘645 are not sufficient to remedy the deficiencies of ‘138.  In response, note that, the Examiner asserts that the teachings of ‘138 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that ‘645 is analogous prior art relative to the claimed invention and ‘138 and that one of ordinary skill in the art clearly would have looked to the teachings of ‘645 to cure the deficiencies of ‘138 with respect to instant claim 12.  ‘645 is a secondary reference relied upon for its teaching of the specific alkoxylated polyalkyleneimine as recited by instant claim 12.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use ethoxy, propoxy, butoxy groups, etc., or mixture thereof, in the alkoxylated polyethyleneimine polymer taught by ‘138, with a reasonable expectation of success, because ‘645 teaches the use of ethoxy, propoxy, butoxy, and combinations thereof which are used as alkoxy units in a similar alkoxylated polyethyleneimine compound and further, ‘138 teaches the use of alkoxylated polyethyleneimine compounds in general.  Thus, the Examiner asserts that the teachings of ‘138, further in view of ‘645, are sufficient to render the claimed invention obvious under 35 USC 103.   
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”).  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims.  
	Additionally, the Examiner would like to point out that comparative Example 2 contains 1% by weight of a C10-12 alkyl polyglycoside and falls within the scope of the instant claims, and therefore, appears to provide data that showing that a composition falling within the scope of the instant claims does not provide unexpected and superior properties.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


 /GREGORY R DELCOTTO/ Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       


/G.R.D/December 22, 2021